DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract word count does not meet the minimum length requirement of 50 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, it claims the first and second ultrasound plane waves intersect at a plane. Geometrically, two intersecting planes intersect along a line, not a 2D plane.  It is a fallacy to say that the intersection of two planes is another plane, as shown in Example 1 below. 

    PNG
    media_image1.png
    421
    426
    media_image1.png
    Greyscale

Example 1: Two Intersecting Planes intersect at a line
Therefore, the limitation of claim 23 is indefinite. For the purposes of examination of art rejection, the examiner is interpreting claim 23 to read “the first and second ultrasound plane waves intersect at a line”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8-15, 18, 21-25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Renaud et al., hereafter Renaud (NPL: Increasing Specificity of Contrast-Enhanced Ultrasound Imaging Using the Interaction of Quasi Counter-Propagating Wavefronts: A Proof of Concept) in view of Hynynen et al., hereafter Hynynen (PGPub # 20140058293) and in view of Rosado-Mendez et al., hereafter Rosado-Mendez (PGPub # 20160089112).
Regarding claim 1, Renaud teaches a cross-amplitude modulation (xAM) ultrasound transducer system comprising: one or more transducers [conventional ultrasound transducer arrays (clinical probes) are completely suitable for implementing the method (sec. I, par. 2)];
a first subaperture of transducer elements of the one or more transducers, the first subaperture configured to transmit a first ultrasound plane wave when activated [The method uses a three-step pulsing scheme: transmitting with one source only and recording the scattered signals received in response (sec. II(A), par. 2)];
Renaud does not explicitly teach to transmit ultrasound plane waves and
wherein the first and second ultrasound plane waves are configured to generate an acoustic pressure that is above a threshold along the virtual bisector.
However, Rosado-Mendez teaches to transmit ultrasound plane waves [The angling of the beams 24a and 24b […] produce a generally planar wavefront par. 0036)]. Rosado-Mendez does not explicitly teach the first and second ultrasound plane waves are configured to generate an acoustic pressure that is above a threshold along the virtual bisector.
However, Hynynen teaches the first and second ultrasound plane waves are configured to generate an acoustic pressure that is above a threshold along the virtual bisector [a combined acoustic field from both the first and second acoustic fields at said target location to reach a threshold of cavitation (par. 0010) […] frequency field may exceed or reach the threshold for causing cavitation (par. 0011)].

Regarding claim 2, Renaud does not explicitly teach the xAM ultrasound transducer system of claim 1, wherein each of the first and second ultrasound plane waves propagate at a cross-propagation angle with respect to the virtual bisector 
However, Rosado-Mendez teaches each of the first and second ultrasound plane waves propagate at a cross-propagation angle with respect to the virtual bisector [The angling of the beams may be controlled by adjusting the phase of the signal of each transducer element using the phase modulation blocks so that the beams' first converge at the target region [...] the transducer to produce a generally planar wavefront at an angle with respect to the transverse axis [Fig. 2; par. 0036]].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Renaud in view of Hynynen with the teachings of Rosado-Mendez by having the cross-propagation angle with respect to the transverse axis. By doing so one will be able to compute the angle and the necessary phasing between the center of the ultrasound transducer and the center of a target region along the target region axis.
Regarding claim 8, Renaud teaches the xAM ultrasound transducer system of claim 1, wherein the one or more transducers are further configured to transmit the xAM axisymmetric ultrasound pulse sequence at different locations by activating different subapertures of transducer elements [Procedure for constructing the first two lines of the contrast image with a linear array of elements. The case of the 12-pitch distance between the two transmitting elements is depicted. Constructing one line in the contrast image requires three transmission steps (Fig. 2)].
Regarding claim 9, Renaud does not explicitly teach the xAM ultrasound transducer system of claim 1, wherein at least one of the one or more transducers is a one-dimensional array or a two-dimensional array. However, Hynynen at least one of the one or more transducers is a one-dimensional array or a two-dimensional array [multiple transducer elements arranged along a line or plane in a "1.5 dimensional" or "2 dimensional" (par. 0030)]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Renaud in view of Rosado-Mendez with the teachings of Hynynen to have the transducer elements arranged along a line or a plane. By doing so, the ultrasound apparatus is able to form a combined elongated focal zone by the array.
Regarding claim 10, Renaud does not explicitly teach the xAM ultrasound transducer system of claim 1, wherein the first and second subapertures of transducer elements are located along a curve. However, Hynynen teaches the first and second subapertures of transducer elements are located along a curve [transducer element is annular in shape and conforms to the concave profile of the transducer (Fig. 1; par. 0027)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Renaud in view of Rosado-Mendez with the teachings of Hynynen to have the transducer elements arranged along a concave profile of a transducer. By doing so, 
Regarding claim 11, Renaud teaches the xAM ultrasound transducer system of claim 1, wherein the one or more transducers are further configured to detect backscatter echoes [After each transmission, the backscattered echoes are recorded by all the elements of the probe (sec. II(A), par. 5)].
Regarding claim 12, Renaud teaches the xAM ultrasound transducer system of claim 1, wherein the first sub aperture of transducer elements is part of one transducer and the second subaperture of transducer elements part of another transducer [the transmission of two diverging ultrasound waves by two separate sources (sec. II(A), par. 1)].
Regarding claim 13, Renaud teaches the xAM ultrasound transducer system of claim 8, further comprising a computing device configured to cause the activation of different subapertures of transducer elements of the one or more transducers to generate an xAM pulse sequence at different locations across a field of view [Procedure for constructing the first two lines of the contrast image with a linear array of elements. The case of the 12-pitch distance between the two transmitting elements is depicted. Constructing one line in the contrast image requires three  transmission steps (Fig. 2)],
to receive backscatter echo signals from the one or more transducers [After each transmission, the backscattered echoes are recorded by all the elements of the probe (sec. II(A), par. 5)],
and to digitally subtract backscatter echo signals from the first ultrasound plane wave and the second ultrasound plane wave from backscatter echo signals from simultaneous transmission of both the first and second ultrasound plane waves [Signals originating from nonlinear scatterers are identified by comparing the three sets of received signals, more specifically by summing the RF signals received in response to the first two transmissions and subtracting the result from the RF signals received in response to the third transmission (sec. II(A), par. 3)] 
to generate a substantially artifact-free image of nonlinear scatterers in the field of view [We described a new method for contrast agent detection that produces contrast images virtually free from artifacts (false detection of contrast agent) due to nonlinear wave propagation in contrast agent (sec. V, par. 1)]. 
Regarding claim 14, Renaud teaches a cross-amplitude modulation (xAM) ultrasound imaging method comprising: causing excitation of a first subaperture of transducer elements of one or more transducers to transmit a first ultrasound plane wave [The method uses a three-step pulsing scheme: transmitting with one source only and recording the scattered signals received in response (sec. II(A), par. 2)];
causing excitation of a second subaperture of transducer elements of the one or more transducers to transmit a second ultrasound plane noncollinear to the first ultrasound plane wave, wherein the second ultrasound plane wave is also axisymmetric to the first ultrasound plane wave about a bisector [transmitting with the second source only and recording the scattered signals received in response (sec. II(A), par. 2) the nonlinear interaction between the two broadcasted waves (abstract). By transmitting two nearly spherical waves with two separate elements, the wavefronts will intersect on the line segment bisector (sec. IV(A), par. 2)];
causing simultaneous excitation of both the first and second subapertures of transducer elements to transmit the first and second ultrasound plane waves simultaneously [The method uses a three-step pulsing scheme: transmitting with one source only and recording the scattered signals received in response, transmitting with the second source only and recording the scattered signals received in response, transmitting with the two sources and recording the scattered signals received in response (sec. II(A), par. 2)],
Renaud does not explicitly teach to transmit ultrasound plane waves and
wherein the first and second ultrasound plane waves are configured to cause an acoustic pressure above a threshold along the bisector.
However, Rosado-Mendez teaches to transmit ultrasound plane waves [The angling of the beams 24a and 24b […] produce a generally planar wavefront par. 0036)]. Rosado-Mendez does not explicitly teach the first and second ultrasound plane waves are configured to cause an acoustic pressure that is above a threshold along the virtual bisector.
However, Hynynen teaches the first and second ultrasound plane waves are configured to cause an acoustic pressure that is above a threshold along the virtual bisector [a combined acoustic field from both the first and second acoustic fields at said target location to reach a threshold of cavitation (par. 0010) […] frequency field may exceed or reach the threshold for causing cavitation (par. 0011)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Renaud with the teachings of Rosado-Mendez and the teachings of Hynynen. In view of Rosado-Mendez, it would have been obvious to have the quasi counter-propagating wavefronts be planar wavefronts. By doing so, the wavefront can be angled and focused with a desired focal length between the center of the ultrasound transducer and a center of the target region. In view of Hynynen, it would have been obvious to have the first and second ultrasound plane waves exceed a cavitation threshold. By modifying Renaud in view of Rosado-Mendez and in further view of Hynynen, one can angle and focus the wavefront to the center of the target region and cause cavitation events of acoustically-excitable micro volumes of gas, vapor, bubbles, contrast agents or other cavities in or proximal to the target location.
Regarding claim 15, Renaud does not explicitly teach the xAM ultrasound imaging method of claim 14, wherein each of the first and second ultrasound plane waves propagate at a cross-propagation angle with respect to the bisector. However, Rosado-Mendez teaches each of the first and second ultrasound plane waves propagate at a cross-propagation angle with respect to the bisector [The angling 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Renaud in view of Hynynen with the teachings of Rosado-Mendez by having the cross-propagation angle with respect to the transverse axis. By doing so one will be able to compute the angle and the necessary phasing between the center of the ultrasound transducer and the center of a target region along the target region axis.
Regarding claim 18, Renaud teaches the xAM ultrasound imaging method of claim 14, wherein the first and second ultrasound plane waves have approximately the same amplitude [It is implemented as a three-step pulse sequence (two transmissions at a given amplitude and one transmission at double amplitude, for each line of the contrast image (sec. IV(A), par. 1)].
Regarding claim 21, Renaud teaches the xAM ultrasound imaging method of claim 14, wherein the threshold is a buckling threshold of an engineered harmonic gas vesicle or a resonance threshold of a microbubble [requires the microbubbles to be driven at their resonance frequency so that free resonant oscillation can occur right after the end of the driving ultrasound excitation (sec. IV(A), par. 3). The resonance frequency to cause resonant oscillation is interpreted as the resonance threshold].
Regarding claim 22, Renaud does not explicitly teach the xAM ultrasound imaging method of claim 14, wherein the first and second ultrasound plane waves intersect at a line. However, Rosado-Mendez teaches the first and second ultrasound plane waves intersect at a line [The angling of the beams may be controlled by adjusting the phase of the signal of each transducer element using the phase modulation blocks so that the beams' first converge at the target region [...] the transducer to produce a generally planar wavefront at an angle with respect to the transverse axis [Fig. 2; par. 0036]].

Regarding claim 23, the examiner is interpreting claim 23 to read “the first and second ultrasound plane waves intersect at a line” (see 112(b) rejection of claim 23). Because the limitation of claim 22 claims the xAM ultrasound imaging method of claim 14, wherein the first and second ultrasound plane waves intersect at a line, claim 23 is also rejected under 35 U.S.C. 103 as being unpatentable over Renaud in view of Rosado-Mendez.
Regarding claim 24, Renaud teaches the xAM ultrasound imaging method of claim 14, further comprising sweeping the xAM axisymmetric ultrasound pulse sequence to different locations by causing excitation of other subapertures of transducer elements of the one or more transducers [Procedure for constructing the first two lines of the contrast image with a linear array of elements. The case of the 12-pitch distance between the two transmitting elements is depicted. Constructing one line in the contrast image requires three transmission steps (Fig. 2)].
Regarding claim 25, Renaud teaches the xAM ultrasound imaging method of claim 14, wherein the one or more transducers are also configured to detect backscatter echo signals [After each transmission, the backscattered echoes are recorded by all the elements of the probe (sec. II(A), par. 5)].
Claims 3-4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Renaud in view of Rosado-Mendez and in view of Hynynen as applied to claims 1 and 14 above, and further in view of Sverdlik et al., hereafter Sverdlik (PGPub # 20160113699).
Regarding claim 3, Renaud in view of Rosado-Mendez and in view of Hynynen does not explicitly teach the xAM ultrasound transducer system of claim 2, wherein the cross-propagation angle is greater than 15 degrees. However Sverdlik teaches the cross-propagation angle is greater than 15 degrees 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Renaud in view of Hynynen and in view of Rosado-Mendez with the teachings of Sverdlik to have the divergence angle of the crossing beams to be greater than 15 degrees. By doing so, the ultrasound apparatus is able to the one or more transceivers are configured to maintain a minimal distance between an ultrasound emitting element and a tissue [Abstract] and emit ultrasound energy suitable for ablating tissue when the transceivers are positioned a distance away from a vessel wall, as taught by Sverdlik in [par. 0016].
Regarding claim 4, Renaud in view of Rosado-Mendez and in view of Hynynen does not explicitly teach the xAM ultrasound transducer system of claim 2, wherein the cross-propagation angle is in a range between 15 and 20 degrees [angle β defined between an edge of beam and an axis parallel to the beam axis, ranges between 5-30 degrees, for example, 5°, 15°, 20° or intermediate, larger or smaller angles (Fig. 6a; par. 0332)].
It is interpreted that modifying Renaud in view of Rosado-Mendez and in view of Hynynen with the teachings of Sverdlik would have been obvious and that Sverdlik anticipates the cross-propagation angle in a range between 15 and 20 degrees with sufficient specificity. The prior art of Sverdlik teaches that a geometry of the chassis defines an alignment of the transceivers with respect to the chassis and/or with respect to each other, for example by having facets that are shaped and/or sized according to the shape and/or size of a transceiver in [par. 0317]. Depending on the shape of the chassis and number of transceivers, the angles of the transceivers with respect to the chassis and/or with respect to each other would need to be in a range to adequately focus ultrasound energy beams at a specific range and depth for ablating tissue, as taught in [par. 0016]. By arranging a plurality of equally sized transceivers on a catheter head shaped as an equilateral polygon, for example on an equilateral 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Renaud in view of Hynynen and in view of Rosado-Mendez with the teachings of Maresca to have the divergence angle of the crossing beams to be between 15-20 degrees. By doing so, the crossing ultrasound beams will be able to maintain a minimal distance between an ultrasound emitting element and a tissue [Abstract] and emit ultrasound energy suitable for ablating tissue when the transceivers are positioned a distance away from a vessel wall, as taught by Sverdlik in [par. 0016].
Regarding claim 16, Renaud in view of Rosado-Mendez and in view of Hynynen does not explicitly teach the xAM ultrasound imaging method of claim 15, wherein the cross-propagation angle is greater than 15 degrees. However, Sverdlik teaches the cross-propagation angle is greater than 15 degrees [angle β defined between an edge of beam and an axis parallel to the beam axis, ranges between 5-30 degrees, for example, 5°, 15°, 20° or intermediate, larger or smaller angles (Fig. 6a; par. 0332)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Renaud in view of Hynynen and in view of Rosado-Mendez with the teachings of Sverdlik to have the divergence angle of the crossing beams to be greater than 15 degrees. By doing so, the ultrasound apparatus is able to the one or more transceivers are configured to maintain a minimal distance between an ultrasound emitting element and a tissue [Abstract] and emit ultrasound energy suitable for ablating tissue when the transceivers are positioned a distance away from a vessel wall, as taught by Sverdlik in [par. 0016].
Regarding claim 17, Renaud in view of Rosado-Mendez and in view of Hynynen does not explicitly teach the xAM ultrasound imaging method of claim 15, wherein the cross-propagation angle is in a range between 15 and 20 degrees. However, Sverdlik teaches the cross-propagation angle is in a range between 15 and 20 degrees [angle β defined between an edge of beam and an axis parallel to the beam axis, ranges between 5-30 degrees, for example, 5°, 15°, 20° or intermediate, larger or smaller angles (Fig. 6a; par. 0332)].
It is interpreted that modifying Renaud in view of Rosado-Mendez and in view of Hynynen with the teachings of Sverdlik would have been obvious and that Sverdlik anticipates the cross-propagation angle in a range between 15 and 20 degrees with sufficient specificity. The prior art of Sverdlik teaches that a geometry of the chassis defines an alignment of the transceivers with respect to the chassis and/or with respect to each other, for example by having facets that are shaped and/or sized according to the shape and/or size of a transceiver in [par. 0317]. Depending on the shape of the chassis and number of transceivers, the angles of the transceivers with respect to the chassis and/or with respect to each other would need to be in a range to adequately focus ultrasound energy beams at a specific range and depth for ablating tissue, as taught in [par. 0016]. By arranging a plurality of equally sized transceivers on a catheter head shaped as an equilateral polygon, for example on an equilateral triangular head, the cross-propagation angle would need to be between 5-30 degrees [par. 0330-0332] to maintain a minimal distance between an ultrasound emitting element and a tissue [Abstract], which is sufficient specificity in anticipation to the claimed invention (See MPEP 2131.03, 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Renaud in view of Hynynen and in view of Rosado-Mendez with the teachings of Maresca to have the divergence angle of the crossing beams to be between 15-20 degrees. By doing so, the crossing ultrasound beams will be able to maintain a minimal distance between an ultrasound emitting element and a tissue [Abstract] and emit ultrasound energy suitable for .
Claims 5-7, 19-20, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Renaud in view of Rosado-Mendez and in view of Hynynen as applied to claims 1 and 14 above, and further in view of Maresca et al., hereafter Maresca (NPL: Nonlinear Ultrasound Imaging of Nanoscale Acoustic Biomolecules).
Regarding claim 5, Renaud in view of Rosado-Mendez and in view of Hynynen does not explicitly teach the xAM ultrasound transducer system of claim 1, wherein each of the first and second ultrasound plane waves has an amplitude that is half the threshold. However, Maresca teaches each of the first and second ultrasound plane waves has an amplitude that is half the threshold [To implement the AM sequence experimentally, we transmitted three consecutive sine-bursts of relative amplitudes 1, 1/2, and 1/2. [...] The full amplitude pulse was set to drive hGVs into their nonlinear regime while the half-amplitude pulses triggered their linear response (pg. 3, col. 1, par. 3). The full amplitude can be set at the threshold amplitude to trigger nonlinear responses of hGVs while half-amplitudes trigger linear responses].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Renaud in view of Hynynen and in view of Rosado-Mendez with the teachings of Maresca to have the first and second ultrasound beams of the transducer elements focus to generate amplitudes at half the thresholds of the contrast agent (hGV). By doing so, the ultrasound apparatus is able to ensure a differential response between the non-linear hGV response from the linear hGV response, as taught by Maresca in [pg. 3, col. 1, par. 3].
Regarding claim 6, Renaud in view of Rosado-Mendez does not explicitly teach the xAM ultrasound transducer system of claim 1, wherein the threshold is one of a buckling threshold, a collapse threshold, and a cavitation threshold of a contrast agent.
the threshold of is a cavitation threshold of a contrast agent [a combined acoustic field from both the first and second acoustic fields at said target location to reach a threshold of cavitation […] The combined fields may also lead to pre-cavitation events, including nucleation of acoustically-excitable micro volumes of gas, vapor, bubbles, contrast agents or other cavities in or proximal to the target location (par. 0010)]. Hynynen does not explicitly teach the threshold is one of a buckling threshold and a collapse threshold.
However, Maresca teaches the xAM ultrasound transducer system of claim 1, wherein the threshold is one of a buckling threshold [buckling of the harmonic gas vesicle (hGV) structure in response to impinging acoustic pressures above a threshold of 200 kPa (pg. 2, col. 1, par. 2)] and a collapse threshold [A 200 kPa buckling threshold for harmonic gas vesicle (hGV) is in accord with their hydrostatic collapse pressure of 210 kPa (pg. 2, col. 2, par. 1)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Renaud in view of Hynynen and in view of Rosado-Mendez with the teachings of Maresca. In view of Hynynen, It would be obvious to have therapeutic beams of the transducer elements focus and generate a cavitation therapy burst above a cavitation threshold of a contrast agent. By doing so, the ultrasound apparatus is able to provide therapeutic changes to tissue immediately adjacent to the fluid volume. In view of Maresca, it would be obvious to have therapeutic beams of the transducer elements focus and generate an acoustic pressure above a buckling threshold that is in accord with a hydrostatic collapse threshold of a contrast agent (hGV). By doing so, the ultrasound apparatus is able to apply an oscillatory overpressure to the hGV and excite acoustic excitation signals, as taught by Maresca in [pg.2, col. 1, par. 2].
Regarding claim 7, Renaud teaches the xAM ultrasound transducer system of claim 6, wherein the contrast agent is an engineered harmonic gas vesicle or a microbubble
Regarding claim 19, Renaud in view of Rosado-Mendez and in view of Hynynen does not explicitly teach the xAM ultrasound imaging method of claim 14, wherein the amplitudes of the first and second ultrasound plane waves are below the threshold value. However, the amplitudes of the first and second ultrasound plane waves are below the threshold value [An amplitude modulation pulse sequence taking advantage of this behavior, with full- and half-amplitude pulses above and below threshold, respectively (pg. 5, col. 1, par. 1)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Renaud in view of Hynynen and in view of Rosado-Mendez with the teachings of Maresca to have the first and second ultrasound plane waves be half-amplitude pulses that are below the threshold value. By doing so, the AM sequence would be able to ensure the half-amplitude pulses triggered the hGVs linear response to calculate the largest differential response from the full amplitude pulse, as taught by Maresca in [pg. 2, col. 1, par. 3].
Regarding claim 20, Renaud in view of Rosado-Mendez and in view of Hynynen does not explicitly teach the xAM ultrasound imaging method of claim 14, wherein the threshold is one of a buckling threshold, a collapse threshold, and a cavitation threshold.
However, Hynynen teaches the threshold of is a cavitation threshold [a combined acoustic field from both the first and second acoustic fields at said target location to reach a threshold of cavitation […] The combined fields may also lead to pre-cavitation events, including nucleation of acoustically-excitable micro volumes of gas, vapor, bubbles, contrast agents or other cavities in or proximal to the target location (par. 0010)]. Hynynen does not explicitly teach the threshold is one of a buckling threshold and a collapse threshold.
However, Maresca teaches the xAM ultrasound imaging method of claim 14, wherein the threshold is one of a buckling threshold [buckling of the harmonic gas vesicle (hGV) structure in response to impinging acoustic pressures above a threshold of 200 kPa (pg. 2, col. 1, par. 2)] and a collapse threshold [A 200 kPa buckling threshold for harmonic gas vesicle (hGV) is in accord with their hydrostatic collapse pressure of 210 kPa (pg. 2, col. 2, par. 1)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Renaud in view of Hynynen and in view of Rosado-Mendez with the teachings of Maresca. In view of Hynynen, It would be obvious to have therapeutic beams of the transducer elements focus and generate a cavitation therapy burst above a cavitation threshold of a contrast agent. By doing so, the ultrasound apparatus is able to provide therapeutic changes to tissue immediately adjacent to the fluid volume. In view of Maresca, it would be obvious to have therapeutic beams of the transducer elements focus and generate an acoustic pressure above a buckling threshold that is in accord with a hydrostatic collapse threshold of a contrast agent (hGV). By doing so, the ultrasound apparatus is able to apply an oscillatory overpressure to the hGV and excite acoustic excitation signals, as taught by Maresca in [pg.2, col. 1, par. 2].
Regarding claim 26, Renaud in view of Rosado-Mendez and in view of Hynynen does not explicitly teach the xAM ultrasound imaging method of claim 14 wherein the amplitudes of the first and second ultrasound plane waves are below the threshold value, and wherein the threshold is a buckling threshold of one or more nonlinear scatterers being imaged.
However, Maresca teaches the xAM ultrasound imaging method of claim 14 wherein the amplitudes of the first and second ultrasound plane waves are below the threshold value [An amplitude modulation pulse sequence taking advantage of this behavior, with full- and half-amplitude pulses above and below threshold, respectively (pg. 5, col. 1, par. 1)].
and wherein the threshold is a buckling threshold of one or more nonlinear scatterers being imaged [To examine the pressure-dependent onset of GV buckling and nonlinear scattering (pg. 2, col. 2, par. 2). […] buckling of the harmonic gas vesicle (hGV) structure in response to impinging acoustic pressures above a threshold of 200 kPa (pg. 2, col. 1, par. 2)].

Regarding claim 27, Renaud teaches the xAM ultrasound imaging method of claim 26, sweeping the xAM axisymmetric ultrasound pulse sequence to different locations across a field of view by causing excitation of other subapertures of transducer elements of the one or more transducers [Procedure for constructing the first two lines of the contrast image with a linear array of elements. The case of the 12-pitch distance between the two transmitting elements is depicted. Constructing one line in the contrast image requires three  transmission steps (Fig. 2)];
for each location, digitally subtracting backscatter echo signals from the first ultrasound plane wave and the second ultrasound plane wave from backscatter echo signal from simultaneous transmission of both the first and second ultrasound plane waves [Signals originating from nonlinear scatterers are identified by comparing the three sets of received signals, more specifically by summing the RF signals received in response to the first two transmissions and subtracting the result from the RF signals received in response to the third transmission (sec. II(A), par. 3)]
to generate a substantially artifact-free image of the one or more nonlinear scatterers in the field of view [We described a new method for contrast agent detection that produces contrast images 
Regarding claim 28, Renaud teaches the xAM ultrasound imaging method of claim 27, wherein the image is a two-dimensional image or a three-dimensional image [Conventional ultrasound images (B-mode images) (Fig. 8). Fig. 8 is a 2D image]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN JAMES SHIMABUKURO whose telephone number is (303)297-4456.  The examiner can normally be reached on Monday-Thursday; 6:30-16:30 (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.J.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793